

114 HR 6523 IH: Safe Transfer Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6523IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Ms. Speier (for herself, Mr. Carson of Indiana, Ms. Castor of Florida, Ms. Kuster, Ms. Lee, Mrs. Carolyn B. Maloney of New York, and Ms. Moore) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Family Educational Rights and Privacy Act of 1974 to require the notification of
			 institutions of postsecondary education of public safety concerns.
	
 1.Short titleThis Act may be cited as the Safe Transfer Act. 2.Disclosure of pending and completed disciplinary proceedings against a studentSection 444(b)(6) of the General Education Provisions Act (20 U.S.C. 1232g(b)(6)) is amended—
 (1)in subparagraph (A), by striking nonforcible; (2)in subparagraph (B)—
 (A)by striking (B) Nothing and inserting the following:  (B)(i)Subject to clause (ii), nothing;
 (B)by striking nonforcible; and (C)by adding at the end the following:
					
 (ii)No funds shall be made available under any applicable program to any institution of postsecondary education that fails—
 (I)with respect to the final results of any disciplinary proceeding conducted by the institution against a student who is an alleged perpetrator of a sex offense, and whom, as a result of that disciplinary proceeding, the institution determines committed a violation of the institution’s rules or policies with respect to such offense, during the 5-year period beginning on the date the disciplinary proceeding was completed—
 (aa)to disclose such final results to an official of any other institution of postsecondary education in which the student seeks or intends to enroll; and
 (bb)to include such final results on the transcript of such student; (II)with respect to a pending disciplinary proceeding being conducted by such institution of postsecondary education against a student who is an alleged perpetrator of a sex offense, during the 1-year period beginning on the first day of such proceeding—
 (aa)to disclose such pending proceeding to an official of any other institution of postsecondary education in which the student seeks or intends to enroll; and
 (bb)to note that such disciplinary proceeding is pending on the transcript of such student; and (III)with respect to a disclosure under subclause (I) or (II)—
 (aa)to notify the student of the disclosure; (bb)to allow the student to inspect, in person, a copy of the disciplinary proceeding, which does not include the name of any other student, such as a victim or witness; and
 (cc)to provide the student with an opportunity to write a statement to accompany the disclosure. (iii)The Secretary shall take appropriate steps to notify institutions of postsecondary education that disclosure of information described in clause (ii) is required.; and
 (3)by adding at the end the following:  (D)For the purpose of this paragraph, the term sex offense has the meaning—
 (i)given the term sex offense in section 485(f)(1)(F)(i)(II) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)(F)(i)(II));
 (ii)given the term sexual assault in section 485(f)(6)(A)(v) of such Act (20 U.S.C. 1092(f)(6)(A)(v)); and (iii)of an offense that meets the definition of rape, fondling, incest, or statutory rape under the final regulations published by the Department of Education in the Federal Register on October 20, 2014, for Appendix A of subpart D of part 668, Code of Federal Regulations (79 Fed. Reg. 62752)..
			